Citation Nr: 0515076	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty for training from June to 
October 1974 and on active duty under the provisions of 
32 U.S.C.A. § 503 (West 2002) from June to July 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for a rotator cuff tear of the left shoulder and 
that denied an application to reopen a claim for service 
connection for a left knee condition.  In April 2004, a 
Decision Review Officer (DRO) with the RO reopened the claim 
for service connection for residuals of a left knee injury; 
however, the DRO denied that claim on the merits.  The DRO 
also denied the claim for service connection for residuals of 
a left shoulder injury.  

The veteran testified before the Board at a hearing that was 
held via videoconference from the RO in March 2005.

The claim for service connection for a left knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action is required of him.


FINDINGS OF FACT

1.  All of the notices and assistance owed to the veteran 
have been provided, and all of the evidence needed for an 
equitable disposition of the claim for service connection for 
a left shoulder disability has been obtained.

2.  Service-connection has been established for post-
operative right medial meniscus tear and for post-traumatic 
arthritis of the right knee.

3.  The veteran has been diagnosed with rotator cuff 
tendonitis of the left shoulder.  However, this condition was 
manifested many years after his periods of active duty for 
training and active duty under the provisions of 32 U.S.C.A. 
§ 503, and it was not caused or aggravated by any service-
connected disability, such as the right knee.


CONCLUSION OF LAW

A left shoulder injury was not incurred in or aggravated by 
service and is not related to any service-connected 
disability.  38 U.S.C.A. §§ 101(22)-(23), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained injury to his left 
shoulder when his service-connected right knee gave way on 
him and caused him to fall from a ladder.  He states that the 
right knee has a history of giving out on him many times in 
the past.        

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004); see also 38 U.S.C.A. § 101(22)-(23) (West 
2002) (defining active duty for training and inactive duty 
for training, including active service under the provisions 
of 32 U.S.C.A. § 503).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  Service connection for certain 
chronic diseases, such as arthritis, will be presumed if 
manifested to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the veteran argues that his service-connected 
right knee disability precipitated a fall, which in turn 
caused a left shoulder injury (as well as a left knee 
injury).  Service connection has been established post-
operative right medial meniscus tear and for post-traumatic 
arthritis of the right knee; the Board notes that the right 
knee injury occurred in 1976 while the veteran was on active 
duty under the provisions of 32 U.S.C.A. § 503.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a) (2004); see 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  This 
includes service connection for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A September 2001 VA MRI showed mild degenerative changes in 
the acromioclavicular joint, partial bursal surface tear of 
the supraspinatous muscle tendon, and complete full thickness 
tear of the infraspinatous muscle tendon.  

According to a July 2003 VA orthopedic consultation report, 
the veteran had reportedly fallen at work (and was documented 
in his work setting) about 8 years earlier, when his right 
knee had locked up; he had reportedly fallen on his left knee 
and left shoulder.  The treating orthopedic doctor, Oscar L. 
Henderson, M.D., stated that the veteran now had severe left 
knee osteoarthritis and left shoulder osteoarthritis and 
rotator cuff tear, all due to the fall and injury.  The 
doctor stated these problems "likely as not occurred because 
of the injured right knee . . ."  

VA medical records from 2000 to 2004 reflect treatment for 
various conditions.  In July 2004, he was seen for shoulder 
pain that was felt to be tendonitis, but this was in the 
right shoulder; the impression included musculoskeletal pain 
in multiple sites, primarily the right knee and the right 
shoulder.  There also is reference to a fall in August 2004 
that resulted from a sudden, painful burning sensation in the 
right foot, as opposed to the right knee.  

Various lay witnesses, including a current wife, an ex-
spouse, and co-workers corroborate the veteran's account of 
ongoing problems with his service-connected right knee.  
However, the Board has identified numerous inconsistencies in 
the various accounts of the precipitating injury at the heart 
of this claim which provides evidence against this claim.  

For example, on treatment for right knee degenerative joint 
disease in March 2001, the veteran reported a past medical 
history of a neck injury with surgery.  That same month, he 
described having fallen recently because of a catch in his 
right knee, which caused injuries to his left shoulder and 
left knee; he also said that he had been treated by an 
orthopedist in Wichita Falls, Texas.  

In May 2001, he reported having torn ligaments in his left 
knee.  It was also noted that he had left shoulder pain from 
a rotator cuff injury.  In June 2001, the veteran reported a 
two-week history of left shoulder pain; the assessment was 
left shoulder pain, probably rotator cuff tendonitis.  

Notwithstanding the above, when the veteran was treated in 
July 2001, it was noted that he had had limited range of 
motion of the left shoulder since a fall twelve years ago 
(i.e., approximately in 1989).  It was also noted that he had 
had left knee pain, with locking and acute pain one month 
ago.  Additionally, on an August 2001 VA examination that 
assessed his service-connected right knee disabilities, the 
veteran indicated that he had fallen from a ladder twelve 
years earlier when his right knee had given out, thus 
injuring his left knee and left shoulder.  He reported having 
been treated by an orthopedic doctor in Little Rock, 
Arkansas.  Pertinent diagnoses included rotator tendonitis, 
degenerative changes of the acromioclavicular joint, benign 
bone lesion of the distal clavicle, and mild osteoarthritis 
of the left knee.  

Further, in January 2002, when he filed a claim with VA, he 
wrote that he had fallen at work in September 2001 (at an 
automobile dealership in Rogers, Arkansas) and had torn 
ligaments in his left knee and the rotator cuff in his left 
shoulder.  

The veteran's ex-spouse (D.T.) wrote in July 2003 that she 
recalled having been told by the veteran that he had fallen 
off a ladder at work; she also recalled that he complained of 
pain in both the knee and his shoulder the next morning.  She 
indicated that he did not seek medical treatment.  However, 
as noted by the RO, the veteran and D.T. had been divorced 
since the mid-1990s.    

A co-worker (J.L.R., Jr.) wrote in July 2003 that the veteran 
fell from a ladder while painting a Mack truck at a body 
shop; the co-worker wrote that the veteran was down on the 
floor for about 10 to 15 minutes before he could get up.  

At the March 2005 hearing, the veteran testified that the 
injury occurred in 2001 when he fell from a ladder; he also 
clarified that a later injury at an automobile dealership had 
not caused left knee or left shoulder injuries.  

Interestingly, even though by some accounts the veteran 
injured his left shoulder in 2001, VA medical records from 
this period of time do not refer to that specific injury even 
though there is occasional reference to locking up of the 
knee and falls.  

Upon review of this evidence, the Board finds that the 
evidence as a whole provides a history that supports the 
denial of this claim.  Simply stated, there are many 
chronological inconsistencies.  At one point, the veteran has 
described an injury that occurred in the late 1980s.  At 
other points, the injury was much more recent (i.e., 2001).  
At some points, he has indicated that the injury occurred at 
one workplace.  At other points, he has emphasized that the 
injury occurred either outside the workplace or at other 
locations.  The Board must conclude that the veteran's 
recollections of events are entitled to limited probative 
value. 

The Board also notes the July 2003 VA orthopedic consultation 
that attributed a left shoulder injury to the veteran's fall 
in 1995.  In evaluating the probative value of competent 
medical evidence, the U.S. Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The medical conclusion above is based on a faulty assumption 
(the occurrence of the fall, as reported by the veteran).  
The Board does not dispute the severity of the veteran's 
service-connected right knee disability or the nature of the 
symptoms.  This issue is not before the Board at this time.  
However, the Board has no choice but to question the 
veteran's account about when he fell and what injuries or 
symptoms arose from that fall in light of the record.  

The Board finds that the medical opinions that support the 
veteran's claim are outweighed by the history cited above, a 
critical factor in this case.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).  Simply stated, the Board is unable to accept 
the July 2003 medical conclusion as probative on the point 
for which it was being proffered (that is, to establish a 
link between current left shoulder problems and an injury 
caused by the knee).

The Board must also emphasize that the VA has taken numerous 
steps to obtain corroborating medical evidence.  However, the 
Board has been unable to discern the existence of any bona 
fide medical treatment evidence that might be useful here.  
Also, the veteran has denied being treated for the left 
shoulder injury at or near the time of the alleged 
accident(s).  Finally, the veteran has not provided useful, 
specific information about such medical providers, despite 
the many letters from the RO and even the attempts of the 
undersigned at the March 2005 Board hearing seeking precisely 
such information.  Where the veteran is in possession of or 
aware of evidence that may be relevant to his claim, it is 
his obligation to bring that evidence to the VA's attention, 
especially here, where the VA has attempted to identify any 
relevant information on many occasions.  VA's duty to assist 
is not always a "one-way street"; the veteran has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In sum, the weight of the credible evidence shows that the 
veteran first manifested a left shoulder condition many years 
after service and that his current left shoulder condition is 
not related to service or to any aspect thereof, including 
any service-connected disability.  As the preponderance of 
the evidence is against this claim, the "benefit-of-the-
doubt" rule is not applicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  VA has 
essentially satisfied the requirements that apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate a claim; this notice requires VA to indicate 
which part of that information and evidence is to be provided 
by a claimant and which part VA will attempt to obtain on a 
claimant's behalf.  

The notice must: (1) inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
a claim; (2) inform a claimant about the information and 
evidence that VA will seek to provide; (3) inform a claimant 
about the information and evidence a claimant is expected to 
provide; and (4) request or tell a claimant to provide any 
evidence in a claimant's possession that pertains to the 
claim, or something to the effect that a claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in June 2002.  But 
even under Pelegrini, the notices to the veteran informed him 
of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The RO sent the veteran correspondence in April 
2002, June 2003, November 2003, and December 2003; a 
statement of the case in April 2004; and a supplemental 
statement of the case in December 2004.  There was no harm to 
the veteran, as VA made all efforts to notify and to assist 
him with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in his possession.  Any defect with regard to the 
timing and content of the notices was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 
__ Vet. App. __, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  
Thus, VA has satisfied its "duty to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran.  As discussed above, despite many efforts by the RO 
to identify any relevant evidence, there is no other 
information in this record that can be used with any 
precision to identify specific medical providers and dates of 
treatment.  See Wood, supra.  Thus, VA has complied with all 
duties to assist the veteran in securing relevant evidence.  
Further medical records regarding the current nature and 
extent of the disorder at issue would not provide a basis to 
grant this claim.         


ORDER

Service connection for a left shoulder on a direct or 
secondary basis is denied.


REMAND

The veteran contends that he injured his left shoulder 
because of a fall that was precipitated by his service-
connected right knee.  As discussed above, there are such 
inconsistencies in the veteran's account that the Board has 
denied this claim.  Nevertheless, with regard to the left 
knee condition, the Board finds that the evidence suggests a 
possible, alternative etiology that warrants further 
exploration.  A history of the veteran's left knee problems 
is useful here.

On VA examination in September 1997, the examiner noted the 
veteran's belief that the limitations on his right knee were 
affecting his left knee "a little bit."  

The veteran wrote in October 1997, in connection with an 
older claim for service connection for a left knee condition, 
that his left knee hurt and had developed a knot because he 
had been favoring his right knee.  

A private orthopedic surgeon from Wichita Falls, Texas, 
Stephen D. Ruyle, M.D., wrote in February 1998 that the 
veteran had been having a great deal of trouble with the 
right knee and some trouble with the left knee; the left knee 
was bothering him and catching, although not nearly as much 
as the right knee.  Examination showed "a small old meniscal 
tear" in the left knee.  (Emphasis added)  Impressions 
included probable internal derangement of the left knee.

A July 2001 VA X-ray showed more extensive degenerative 
changes in the right knee, which increased with weight-
bearing.  The left knee also showed some minimal hypertrophic 
change, but with fair maintenance of the joint spaces and a 
little narrowing of the medial compartment.

A VA orthopedic surgeon wrote in October 2002 that the 
veteran had very advanced disabling arthritis of the right 
knee, and he noted that the veteran would need total knee 
arthroplasty at some point in the future.  Interestingly, the 
surgeon also noted that the left knee showed some changes, 
but that the left knee "probably will respond fairly well 
once the right knee has been corrected."  

On examination at a VA clinic in January 2003, there was X-
ray evidence of severe tricompartmental degenerative changes 
on the right knee and moderate bicompartmental degenerative 
changes on the left knee.

In April 2003, the veteran reported having bilateral knee 
pain for at least 10 years.  

An employer wrote in June 2003 that the veteran favored his 
right knee and leg.

According to a July 2003 VA orthopedic consultation report, 
the veteran had reportedly fallen at work (and was documented 
in his work setting) about 8 years earlier, when his right 
knee had locked up; he had reportedly fallen on his left knee 
and left shoulder.  The treating orthopedic doctor, Oscar L. 
Henderson, M.D., stated that the veteran now had severe left 
knee osteoarthritis and left shoulder osteoarthritis and 
rotator cuff tear, all due to the fall and injury.  The 
doctor stated these problems "likely as not occurred because 
of the injured right knee . . ."  

VA medical records from 2000 to 2004 reflect treatment for 
various conditions, including pain in the left knee from a 
recent severe bruise (suffered in late March or early April 
2004); and Morton's neuroma on the second and third 
interspaces of the left foot that has necessitated the use of 
orthotics.  

As noted above, secondary service connection may also be 
granted for a disability which is proximately due to or the 
result of an established service-connected disorder.  
38 C.F.R. § 3.310(a) (2004); see Harder v. Brown, 5 Vet. App. 
183, 187-89 (1993).  This includes service connection for the 
degree of disability resulting from aggravation to a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

In this case, the above recitation of facts indicates that 
some treating or examining doctors have hinted at the 
possibility of some relationship between the service-
connected right knee and the non-service-connected left knee 
based on the veteran's having favored his right knee due to 
its problems.  Therefore, an examination is needed to assess 
whether it as at least as likely as not that the left knee 
condition is caused by or aggravated by the service-connected 
right knee disability.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  The RO should schedule the veteran 
for an examination to assess the current 
nature, severity, and etiology of any 
left knee condition.  The claims folder 
must be provided to the examiner.  The 
examiner should discuss the history of 
any current left knee condition and 
discuss whether there is any 
relationship between any left knee 
condition and the veteran's service-
connected right knee disabilities (post-
operative right medial meniscus tear and 
for post-traumatic arthritis of the 
right knee).  The examiner should opine 
whether it is at least likely as not 
that any current left knee condition was 
caused by or aggravated by the service-
connected right knee disabilities.  The 
medical basis for this opinion should be 
indicated. 

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a left knee disability 
under all possible theories of service 
connection, including both direct and 
secondary service connection.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat expeditiously all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


